MEMORANDUM **
Manjinder Singh, a native and citizen of India, petitions for review of a decision of the Board of Immigration Appeals dismissing his appeal from an Immigration Judge’s (“IJ”) order denying his application for asylum and withholding of deportation and denial of his motion to remand for relief under the Convention Against Torture (“CAT”). Because the transitional rules apply, see Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), we have jurisdiction under 8 U.S.C. § 1105a(a). We review for substantial evidence an adverse credibility finding and a denial of asylum and will uphold the IJ’s decision unless the evidence compels a contrary conclusion. Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003). We deny the petition.
Substantial evidence supports the IJ’s adverse credibility finding because Singh’s testimony was both internally inconsistent, inconsistent with his application, and contained implausibilities. See Malhi, 336 F.3d at 992-93. Because some of the factual discrepancies went to the heart of his asylum claim, substantial evidence supports the denial of asylum. See Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001).
It follows that Singh did not satisfy the more stringent standard for withholding of deportation. See Lata v. INS, 204 F.3d 1241, 1244 (9th Cir.2000).
As Singh relies on the same evidence, and points to no additional evidence the IJ should have considered regarding the likelihood of torture if returned to India, Singh’s CAT claim must also fail. See Farah v. Ashcroft, 348 F.3d 1153, 1157 (9th Cir.2003).
*920Pursuant to Elian v. Ashcroft, 370 F.3d 897 (9th Cir.2004) (order), petitioner’s voluntary departure period will begin to run upon issuance of this court’s mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.